Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 1 of 15

Aharon v. Chinese Communist Party (9:20-cv-80604) District Court, $.D. Florida Judge Roy K. Altman

 

i

Federal Court
299 East Broward Blvd. FILED BY (AD DO,
Fort Lauderdale, Fl. 33301 ‘

MAY 18 2020

: _ : nki ANGELA E. NOBLE
Amicus One — Change the Narrative and Save Mankind CLERK US DIST Gr

S. D. OF FLA. - FT. LAUD.

 

 

Reference my U.S. Supreme Court Writ 14-10077 - Extraordinary Writ with Writ of Prohibition and Writ
of Mandamus. Filed May 7°, 10°, 18" (2) and 22nd, 2015.

My book (140 pages), The Supreme Court Murdered Mankind (TSCMM), was published November 8",
2015. Pages 1, 2, 8, 124 - 125, 135 — 136, 137, 138 — 139 and 140 are attached. | will email you the
complete book or you can download it from www.Amazon.com for ninety-nine cents.

The United States v. Boucher is included because it involves Doctor/Senator Rand Paul. See page 2 of
TSCMM. For a Doctor to know the truth and not directly disclose it is reprehensible.

The United States v. Flynn was included because it involved Special Counsel/FBI Director Robert Mueller,
he was instrumental in having me classified as a terrorist, and Judge Sullivan who was the presiding
Judge in the Senator Ted Stevens case. Judge Sullivan negated the conviction of Senator Stevens
because of prosecutor misconduct, but not until after the election. The conviction resulted in a two-
vote swing in the Senate and thus we ended up with Obamacare.

The United States v. Stone was included because it involved Special Counsel/Robert Mueller and
because it is ongoing.

The rest of the cases are included because they involve China. While China is a contributing factor, the
United States must accept responsibility. 4

“The Katrina Virus, Time, Math, COVID19, other Governments, China, Trump, Biden, Roberts, Pelosi,
McCarthy, Schumer, McConnell, the other Demigods, the money hungry and suicidal press, etc. will
ensure that the truth comes out. ” And now the Catholic Church.

United States v. Boucher (1:18-cr-00004) District Court, W.D. Kentucky Judge Marianne O. Battani
Eastern District of Michigan

231 W. Lafayette Blvd:, Room 252

Detroit, MI 48226

United States v. Flynn (1:17-cr-00232) District Court, District of Columbia Judge E. Sullivan
Federal Court

333 Constitution Ave. N.W.

Washington D.C. 20001

United States v. Stone (1:19-cr-00018) District Court, District of Columbia Judge A. Jackson

 
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 2 of 15

Federal Court
333 Constitution Ave. N.W.
Washington D.C. 20001

Edwards v. Peoples Republic of China (2:20-cv-01393) District Court, E.D. Louisiana
Hon N. V. Jolivette Brown

500 Poydras Street

Courtroom C227

New Orleans, LA

State of Missouri v. Peoples Republic of China (1:20-cv-00099) District Court, E.D. Missouri
Judge Stephen Limbaugh

Federal Court

555 Independence Street

Cape Girardeau, MO 63703

Alters v. Peoples Republic of China (1:20-cv-21108) District Court, S.D. Florida Judge Ursula Ungaro
Federal Court

400 North Miami Avenue

Room 12-4

Miami, Florida 33128

Bella Vista LLC v. The Peoples Republic of China (2:20-cv-00574) District Court, D. Nevada
Judge James C. Mahan ,

Federal Court

333 S. Las Vegas Blvd

Las Vegas, NV 89101

" Buzz Photo v. Peoples Republic of China (3:20-cv-00656) District Court, N.D. Texas Judge Ed Kinkeade
Federal Court
1100 Commerce St.
Room 1625
Dallas, Texas 75242

Cardiff Prestige Property, Inc. v. Peoples Republic of China (8:20-cv-00683) District Court, C.D. California
Judge David O. Carter :

Federal Court

411 West Fourth St.

Courtroom 9D

Santa Ana, CA, 92701

Bourque CPA s & Advisors v. The Peoples Republic of China (8:20-cv-00597) District Court, C.D. California
Judge R. Gary Klausner
Federal Court
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 3 of 15

255 East Temple Street
Los Angeles, CA 90012

Aharon v. Chinese Communist Party (9:20-cv-80604) District Court, $.D. Florida Judge Roy K. Altman
Federal Court ,

299 East Broward Blvd.

Fort Lauderdale, Fl. 33301

Smith v. Chinese Communist Party (2:20-cv-01958) District Court, E.D. Pennsylvania Judge Anita B. Brody
Federal Court

601 Market Street

Philadelphia, PA 19106

United States v. FLYNN (1:17-cr-00232) District Court, District of Columbia Judge John Gleeson
Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

United States v. FLYNN (1:17-cr-00232) District Court, District of Columbia Judge John Gleeson
U.S. District Court D.C.

333 Constitution Ave. N.W.

Washington D.C. 20001

Godspeed

   

Sincere

David Andrew Christ
Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;

CERTIFICATE OF SERVICE

  
 
  
 

| hereby certify that on May 15", 2020 | filg egoingwith tl Court and served the
pleading on all counsél 6 ie t A

 

David Andrew Christenson
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 4 of 15

The Supreme Court Murdered
Mankind

- Writ 14-10077

The Katrina Virus
By David Andrew Christenson

November 8", 2015
The United States developed the perfect military weapon. This weapon was organic, easy to disperse,
dissipated in five days and the result was the opposing army committing suicide. This weapon contained
a derivative of the Katrina Virus and was negligently released during Hurricane Katrina.
The Supreme Court has covered up the release and the impending Genocide of Mankind.
They classified me as a terrorist for trying to inform you.

‘

October 12th, 2050 is Mankind’s final day. Cause of death will be suicide related to the Katrina Virus (A
compilation term).

Mankind’s immune system(s) is being destroyed.
The number one cause of death will be related to the respiratory system, i.e. flu, pneumonia, etc.
Suicides will surpass births between now and then.

The world will not be able to support the financial (medical) costs associated with the destruction of
Mankind’s immune system(s).
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 5 of 15

The Supreme Court Murdered Mankind
Writ 14-10077
The Katrina Virus
By David Andrew Christenson

Index

This is DOCUMENTATION for the Genocide and the Crimes Against Humanity that was and is being
committed by the Supreme Court against Mankind.

Original documentation received from the Supreme Court is included in the second book: “The Supreme
Court Murdered Mankind Original Documentation from the Supreme Court” and will be identified as
ODSC Book 2 (ODSC Book 2)

Do not doubt what you are about to read as all of it is factual and verifiable.

Please do not judge me as the messenger. Please judge the message, incoherent and disjointed as it may
be. |am a Federal Whistleblower who never received any training or education on how to prevail. | did
the best | could, considering | was fighting a corrupt system that had no use for the Constitution and the
fact that | had no money and no support from anyone and that includes those people that had an
ethical, moral and legal obligation to help me and mankind. | reached out to over 100 law firms and law
schools as well as Whistleblower non-profits.

The original Writ 14-10077 Extraordinary Writ with Writ of Prohibition and Writ of Mandamus was
stolen from my home after it was docketed by the Supreme Court. | believe the FBI is responsible for the
theft as it was the only item taken. | have tried-to duplicate the original Writ as best | could. Duplication
of the Writ became even more complicated when Microsoft closed my primary email account on behalf
of the Department of Justice. | used davidandrewchristenson(at)hotmail.com for all of my legal notices
and for storage. The FBI destroyed three of my computers and all of my backups. | thought the “Cloud”
would be safe. The Supreme Court refused to provide me with a copy of the original Writ. Clerks Jeffrey
Atkins 202-479-3263, Chris Vasil 202-479-3027 and Scott Harris 202-479-3000, etc. refused to provide
me with a copy after repeated written and verbal requests. (All attachments have not been included
because of space and financial limitations.)

Please reference United States Court of Appeals for the District of Columbia Circuit: 14-5207 Larry Elliot
Klayman v. Barack Hussein Obama and 14-5212 Rand Paul v. Barack Hussein Obama. There is substantial
documentation, over 100 unanswered pleadings, in the two appeals that are available on line and via
Pacer. The critical omission from the dockets, even when the court ordered, is that the Department of
Justice never filed any response, objection, pleading, memorandum, motion, etc. and yet the appeals
were dismissed. | filed for Summary Judgement. | filed a motion to join/intervene in both class action
complaints that were filed on behalf of the American People because | had cause and standing. The two
original class action complaints were filed in the District of Columbia District Court.
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 6 of 15

No. 14-10077

a

IN THE

Supreme Court of the Anited States

David Andrew Christenson
Plaintiff
v.
United States of America
President Barack Obama, et. al.,
Defendants
(Consolidation of three Appeals for Extraordinary Writ)
United States Court of Appeals for the Fifth Circuit
No. 13-31078

United States Court of Appeals for the District of Columbia Circuit

14-5212
United States Court of Appeals for the District of Columbia Circuit

14-5207

Extraordinary Writ with Writ of Prohibition and Writ of Mandamus

David Andrew Christenson files this Extraordinary Writ
on behalf of himself and the American People

David Andrew Christenson, Pro Se
Box 9063
9815 US Highway 98 West, BC 156
Miramar Beach, Florida 32550
504-715-3086, davidandrewchristenson@hotmail.com
“THE RELUCTANT PATRIOT”.
~ . Classified as a terrorist by the Department of Justice

- Extraordinary Writ with Writ of Prohibition and Writ of Mandamus filed May 22", 2015
Writ of Certiorari filed May 18", 2015
Extraordinary Writ Second Addendum filed May 18", 2015
Extraordinary Writ Addendum filed May 10", 2015
Extraordinary Writ filed May 7", 2015
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 7 of 15

14-10077
July 4th, 2015
Objection with Constitutional Question
Supplemental Three (
Extraordinary Writ with Writ of Prohibition and Writ of Mandamus
Filed May 22nd, 2015

Premise
The facts are not in dispute.

Objection

Plaintiff on behalf of himself and the American People object to the Solicitor General representing the
American People. There is truly a conflict of interest between representing the Federal Government and
the American People.

Constitutional Question

Who should represent the American People when the Executive Branch has criminally violated the
Constitutional Rights of all Americans? In essence the Executive Branch is protecting itself and not the
American People or the Constitution. It is critical to have transparency when life and death decisions are
being made by government officials. It would take a defective human being to present a defense to a
defenseless position.

Idea and Possible Solution

Have Solicitor General, Donald B. Verrilli, Jr. file a sworn affidavit that answers the following questions: _,
i

1. Did the US Military murder Americans in New Orleans during the Hurricane Katrina time frame?
2. Did chemical warfare contaminants (the Katrina Virus) leak into the environment during the
Hurricane Katrina time frame?

3. Did the Federal Government violate the Constitutional Rights of Federal Whistleblower Captain
David Andrew Christenson?

4. Did the Executive Branch lie to the Supreme Court?

5. Is there a cover-up?

Personnel Question

ina life and death situation for your kids and grandkids who would you rather have fighting forthem, —(
me or them?
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 8 of 15

Sincerely filed,
In Proper Person and Pro Se,

David Andrew Christenson

Box 9063

Miramar Beach, Fl. 32550
504-715-3086,
davidandrewchristenson@hotmail.com

CERTIFICATE OF SERVICE
| hereby certify that on July 4th, 2015 | filed the foregoing with the Clerk of Court and
served the pleading on all counsel of record by e-mail including:
Solicitor General Donald B. Verrilli Jr.
Counsel of Record United States Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0001
SupremeCtBriefs@USDOJ.gov, (202) 514-2217

 

David Andrew Christenson
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 9 of 15

Extraordinary Writ Narrative
May 7th, 2015

|, Federal Whistleblower Captain David Andrew Christenson, will be writing this narrative in first person.
| am Pro Se on behalf of myself and a‘l Americans. Please consider me to be a death row inmate,
figuratively and literally speaking, with no resources. There have been many attempts on my life by the
Department of Justice with the most heinous being my false arrest on March 15th, 2011. | was never
charged with a crime. | was placed in isolation by the Department of Justice for 11 days and medicated
against my will. My heath and that of my wife, both mentally and physical, has deteriorated to a point
that we may not recover. We both suffer from severe Post Traumatic Stress Disorder (PTSD). | have no
money or assets. | am borrowing the money to pay for the toner, paper and postage so that this
Extraordinary Writ can be filed. | should not have to lose my life while seeking justice for myself and the
American People. Everything that | am stating is factual, documented and verifiable. A death row
inmate can file a one page handwritten Writ and | as a Federal Whistleblower should given the same
consideration per the Constitution and the First Amendment. The Federal Government has intentionally
placed me in this position. The Federal Government should not prevail because they repeatedly violated
my Constitutional Rights. | deserve to be heard on behalf of myself and all Americans. Please grant this
in the interest of Justice.

| have made a Herculean effort to save the American People. The last sentence of the First Amendment
of the Constitution of the United States of America states that | have a right to: “and to petition the
Government for a redress of grievances.” ,

| admit that this Extraordinary Writ is disjointed and incoherent. There is no way to tell this story as it
would take a quantum computer to do so. You could say that | am the unluckiest American in the world.
lam attaching previously filed Supreme Court pleadings as a way of telling my story. All of these
pleading are date time stamped and copies have been filed in many Federal Courts but more specifically
in my appeals at the Sth, 8th and District of Columbia Circuits. The documentation is there for all of
America to see. This evidence exists on the World Wide Web and one day could be used against the
Supreme Justices in criminal trials. There is no escaping the truth and one day the cover-up will be
exposed. There will be accountability.

| do believe in God (not zealously) and | feel that | am doing his work. By the grace of God | am being
allowed to serve my penance here on earth.

| beg the court to grant justice to the American People.
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 10 of 15

Sincerely filed,
in Proper Person and Pro Se,

David Andrew Christenson

Box 9063

Miramar Beach, FI. 32550 “
504-715-3086 |
davidandrewchristenson@hotmail.com

CERTIFICATE OF SERVICE
| hereby certify that on May 7th, 2015 | filed the foregoing with the Clerk of Court and
served the pleading on all counsel of record by e-mail and Pacer notification.

 

David Andrew Christenson
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 11 of 15

Constitutional Questions
May 7th, 2015

1. Should | as an American (Federal Whistleblower) lose my life for standing up for my country and
all Americans? | was labeled a terrorist by the Department of Justice in 2010.

2. Should my Constitutional Rights be taken away from me to protect the criminal activities of the
Federal Government? We are talking the Genocide of the American People and Crimes Against
Humanity.

3. Should the United Military be allowed to murder Americans on US soil as they did during
Hurricane Katrina? This is a criminal! violation of the Constitution and the Posse Act. Americans were
denied due process and their Constitutional Rights.

4, Should the Federal Government be allowed to cover-up the release of chemical warfare
contaminants, THE KATRINA VIRUS, during Hurricane Katrina? The Katrina Virus is a compilation term.

5. Do | have a Constitutional Right per the Constitution and the First Amendment to: “and to
petition the Government for a redress of grievances.”

6. Do | have a Constitutional Right to join a class action lawsuit that was filed on my behalf and
those of all Americans? The United States Court of Appeals for the District of Columbia Circuit called it
“frivolous”. How can a Motion to Join a lawsuit filed on behalf of all Americans be frivolous? What is
even more grotesque is the fact that the Department of Justice never filed a response, objection,
motion, memorandum, pleading, etc. My Summary/Default Judgment should have been granted. The
court made it clear that 99.99% of Americans don’t count and that our lives and Constitutional Rights
don’ matter.

7. Do I lose my Constitutional Rights because | am unable to pay for an attorney?
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 12 of 15

Amended Index and Attachments
May 8th, 2015
(Original filed May 7th, 2015)

Page:

Cover page Extraordinary Writ.

Narrative

Constitution Questions.

Index

Relief and Exceptional Circumstances ,

Du RWN bP

All other Supreme Court requirements are located within attachments 1 — 6. Please reference
attachment 5: Modified Extraordinary Writ. This completes the Supreme Court procedural
requirements.

As a Pro Se Federal Whistleblower | have made a herculean effort to exercise my Constitutional Rights. |
have done the best that | can do. | am not an attorney but yet ! have filed pleadings in over 30 Federal
cases (at least 10 were mine) in support of my effort to uncover the truth. Please, | beg you, judge this
Writ on its’ merits. Please judge the message and not me as the messenger.

Attachment:

1. Previously filed with the Supreme Court and date time stamped on:

Emergency Motion and Order March 4th, 2015. 26 pages.

2. Previously filed with the Supreme Court and date time stamped on:

Emergency Motion and Order March 12th, 2015. 12 Pages.

3. Previously filed with the Supreme Court and date time stamped on:

Second Supplemental to Emergency Motion to Order Publication March 18th, 2015. 7 pages.
Supplemental to Emergency Motion to Order Publication March 18th, 2015. 3 pages.

4. Previously filed with the Supreme Court and date time stamped on:
Extraordinary Writ March 25th, 2015. 12 pages.
5. Previously filed with the Supreme Court and date time stamped on:

Modified Extraordinary Writ April 6th, 2015. 27 pages.

Extraordinary Writ Documentation and Evidence Showing Genocide and Crimes against Humanity by the
Supreme Court Justices. April 6th, 2015. 25 pages. .

6. Previously filed with the Supreme Court and date time stamped on:

Motion to Attend April 14th, 2015. 15 pages.

Attachment:
7. Motion to Intervene Post Oral Arguments Open Letter to the Justices and Clerk May 1st, 2015.

8. Prayer for a Miracle Memorandum April 27th, 2015.

Attachment:
9. United States Court of Appeals for the Fifth Circuit Oder 13-31078 April 16th, 2015.
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 13 of 15

10. United States Court of Appeals for the District of Columbia Circuit Order 14-5207 May 4th, 2015.
11. United States Court of Appeals for the District of Columbia Circuit Order 14-5207 May 4th, 2015.
12. United States Court of Appeals for the District of Columbia Circuit Order 14-5212 May 4th, 2015.
13. United States Court of Appeals for the District of Columbia Circuit Order 14-5212 May 4th. 2015.
Case 9:20-cv-80604-RKA Document 4 Entered on FLSD Docket 05/19/2020 Page 14 of 15

Relief and Exceptional Circumstances
as to why the Supreme Court must exercise its’ Constitutional and discretionary powers
May 8th, 2015
(Original May 7th, 2015)

1 Unseal The Danziger case.

2 Motion to Join to be granted in the Danziger case.

3. Disclose the truth about the Katrina Virus and its’ release.

4 Disclose the truth about the US Military murdering Americans in New Orleans during Hurricane
Katrina. (American Sniper Chris Kyle received TDY pay for being at Belle Chase NAS per DFAS Teresa
McKay. She is married to my roommate from the Air force Academy.)

5 Disclose the truth about what criminal actions the Federal Government took against me.

6 Disclose the truth about why | was targeted and classified as a terrorist. ,

7. Disclose the truth about why | lost my Constitutional Rights.

8 Disclose the cover-up.

9 Grant me my two Motions for Summary/Default Judgment in the Klayman and Paul class action
complaints in the amount of Eight Trillion Dollars. (The Department of Justice did not file one objection,
motion, pleading, response, etc. even when the court so ordered.)

10. | would like my life and reputation back.

11. | would like for my wife to be healthy, she did not deserve this. The Federal Judiciary allowed all
of this because of simple mortgage fraud against my wife and me. All| did was stand up for us and the
rest was an insidious cancer that destroyed our lives.

GODSPEED.
SR, SO TL st .

 

  

i David Andrew Christensén*
5 P.O. Box 9063
4 Miramar Beach, FI. 32550

18

 

7 ‘ aw
ADDI

TIONAL OUNGE- Usk yo i’

20

Pane Va

Judge Roy K. Altman oe |
Federal Court ;
299 East Broward Boulevard

Fort Lauderdale, Florida 33301

493 “yi bab he safely

ae Ae eee

 

BG ee
moe WE TTP HDL 1 UWJRE Lg Wiles

ase -20-cv-80604-RKA Document 4 Enfgred on FLSD Docket 05/19/2020 Page 1!
|

 
